In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-14-00179-CR



          WILLIAM JAMES AKIN, Appellant

                           V.

           THE STATE OF TEXAS, Appellee



        On Appeal from the 336th District Court
                Fannin County, Texas
            Trial Court No. CR-13-24795




      Before Morriss, C.J., Moseley and Burgess, JJ.
       Memorandum Opinion by Justice Moseley
                                      MEMORANDUM OPINION
           William James Akin was convicted by a Fannin County jury in this case of indecency with

a child by sexual contact1 and assessed punishment of twenty years’ confinement in the Texas

Department of Criminal Justice Correctional Institutions Division. This case was tried with three

companion cases, which are the subject of other appeals pending before this Court.2 Akin filed a

single, consolidated brief covering all four appeals, in which he contends that the trial court erred

(1) in admitting two photographs of adult pornographic websites and two photographs of internet

search history pages and (2) in granting the State’s challenge of a juror for cause.

           The arguments raised in this appeal are based exclusively on the arguments brought before

this Court in the companion appeal styled Akin v. State, cause number 06-14-00178-CR. In our

opinion of this date disposing of that appeal, we found that (1) although the trial court erred, there

was no reversible error in the admission of the complained-of evidence and (2) the trial court did

not abuse its discretion in granting the State’s challenge for cause. For the reasons set forth in that

opinion, we likewise overrule Akin’s points of error as they apply to this appeal.




1
    See TEX. PENAL CODE ANN. § 21.11(a)(1), (c)(1) (West 2011).
2
 In his companion cases, cause numbers 06-14-00178, 06-14-00180, and 06-14-00181, Akin appeals from his
convictions of one count of sexual assault of a child and two counts of indecency with a child by sexual contact.

                                                         2
       We affirm the judgment of the trial court.




                                            Bailey C. Moseley
                                            Justice

Date Submitted:      August 10, 2015
Date Decided:        September 16, 2015

Do Not Publish




                                               3